The records from the office of the clerk of the county of Kings, and the oral testimony of the witnesses Roy and Sparks fully established the relation of attorney and client between plaintiff and defendant’s testator. From that relation the law presumes an obligation to pay the reasonable value of the services. There was evidence as to the value of the greater portion of these. As none of this evidence was'contradicted, the trial judge erred in directing judgment for defendant upon the merits. The witness Lucia was competent -to *950testify. He was not a, person interested in the event, nor did plaintiff derive title to the subject-matter of the action from him by assignment or otherwise.— Judgment of the Municipal- Court reversed and new trial ordered, costs to abide the event. Jenks, P. J., Burr, Thomas, Carr and Rich, JJ., concurred.